Mr. Justice del Toro
delivered the opinion of the court.
*193Juan Francisco, José del Carmen, Miguel, Maximina, Ata-nasio de la Cruz, Isidora del Carmen and Juana Pacheco y Becerril petitioned this court for a writ of mandamus directed to the judge of the District Court of Humacao and commanding him to render judgment forthwith in civil case No. 3567 entitled Juan Francisco Pacheco et at v. Diego Zalduondo in ejectment.
The petition alleged that the action was tried in the said court on June 19, 1917, and that the said court had not rendered judgment on April 15, 1918, notwithstanding the act which went into effect on March 5, 1918, providing that “The time within which the district and municipal judges shall render their judgments or decisions in all civil actions shall not exceed sixty days for the latter and ninety days for the former.”*
The respondent was ruled to show cause why the writ should not issue and on May 10, 1918, he answered. On June 3 the evidence was examined and arguments by the attorneys for the parties were heard. The petitioners did not allege that they had made a motion directly to the district court to render judgment in the action, and it was proved at the hearing that they did not.
Despondent contends in his brief that the bill referred to by the petitioners never became a law because the Legislature, by.adjourning, prevented its return, and he discusses this question fully. In this aspect the case is similar to that of the Municipality of Quebradillas v. Executive Secretary of Porto Rico, ante, p. 138. According to the jurisprudence there established, it must be held that H. B. 79, entitled “A Bill to fix the term in which district and municipal courts shall render judgment or decision in all civil cases, and for other purposes,” approved by the House of'Representatives and by the Senate of Porto Rico' and sent to the .Governor *194and received at bis office on November 21, 1917, at 9 a. m., became a .law because it was not returned bjr tbe Governor to tbe Legislature within tbe ten days, Sundays excluded, prescribed by section 34 of tbe Organic Act, inasmuch as tbe Legislature did not adjourn but simply took a recess from November 26, 1917, to February 4, 1918, and therefore did not prevent the return of the bill by tbe Governor.
The respondent further contends that even if the bill had become a law it would not be applicable to this case and that even if it were applicable, the petition for a writ of mandamus should be denied, and on these points, in our opinion, the- respondent is right.
The petitioners themselves allege that the • said Act went into effect on March 5, 1918. Being a law of procedure, it was undoubtedly applicable to a case previously tried but still undecided, but it allowed the court the full time prescribed therein for rendering judgment and that period of time had not expired on April 15, 1918, the date of the petition, or even on June 3, 1918, the date of the hearing.
Moreover, the writ would not lie even if the time had expired, for the petitioners should have moved for judgment in the district court before applying to this court for relief. See tbe jurisprudence on the subject as condensed by Cyc. as follows:
“When the parties have an absolute right that the court proceed to enter judgment, mandamus will lie; but mandamus to enter a judgment will not issue where its effect would be to review or control the judicial discretion of the inferior court. In order that the writ may issue, relators must establish a clear right to the relief. There must have been a demand made of the trial court, and there must have been a refusal upon the part of the trial court to act.” 26 Gyc. 210, 211.
In view of the foregoing, we are of the opinion that judgment should be entered denying the petition.

Writ denied.

*195Chief Justice Hernández and Justices Aldrey and Hutchi-son concurred.
Mr. Justice "Wolf concurred in the judgment.

 This is a correct translation from the Spanish, text. The English text as officially published reads as follows: “That the term in which district and municipal judges shall render judgment or decision in any mil ease shall in no case exceed sixty days for the former and ninety days for the latter.” — Reporter.